Citation Nr: 1647747	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971, including in the Republic of Vietnam from April 1969 to December 1969.  He died in April 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board remanded this case for further development.

In April 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinions were received in June 2016 and August 2016.  In September 2016, the Board informed the appellant and her representative that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her and her representative a copy of that opinion, and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The appellant and her representative have responded and the 60 day period has expired.  Accordingly, the Board will proceed with the consideration of her case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in April 2008.

2.  The cause of the Veteran's death was liver cancer.

3.  Liver cancer did not manifest during service or within one year of separation from service, and is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends in her June 2008 claim that "My husband was in Vietnam where he was exposed to Vietnam Parasite[s] that are known to cause Liver Cancer."  In her September 2008 notice of disagreement, the appellant again asserted that the Veteran "was exposed to various parasites while in Vietnam, which are known to cause Liver Cancer."  The appellant repeated this contention in her July 2009 substantive appeal, and in a July 2014 statement.  In the July 2014 statement, the appellant also raised the prospect that the Veteran's liver cancer was related to Agent Orange exposure.  Additionally, the appellant submitted an excerpt from a service organization newsletter containing a surviving spouse's report of liver cancer being attributed to parasites from the water supply in Vietnam.

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran died in April 2008.  The death certificate lists the cause of death as liver cancer.

At the time of the Veteran's death, service connection was not in effect for any disability.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of liver cancer.  They include September 1969 treatment records in Vietnam for stomach cramps and a history of intestinal parasites.

There is no competent and credible evidence linking the Veteran's liver cancer to service.  Specifically, the August 2016 VHA medical specialist opined that:

[The] Veteran died of hepatocellular carcinoma (HCC), a form of primary liver cancer arising from liver cells, in the setting of cirrhosis likely caused by chronic hepatitis C viral infection and alcohol abuse....[There is a] well-known association of hepatitis C with cirrhosis and cirrhosis with liver cancer....[W]hile parasites have been linked to the development of cholangiocarcinoma (a form of primary liver cancer arising from bile duct cells), they are not associated with HCC.  I can find no association between exposure to Agent Orange and the development of HCC....[A] study found that African American race and alcohol addiction were independent risk factors for the development of HCC.  There was no significant association between the development of HCC and exposure to Agent Orange.

I maintain that it is AT LEAST AS LIKELY AS NOT that this Veteran's HCC was caused by Hepatitis C-related cirrhosis exacerbated by alcohol abuse.

It is LESS LIKELY THAN NOT that a parasitic condition contributed to his HCC, as there is no conclusive scientific association between parasitic infection and HCC (a distinct cancer from cholangiocarcinoma).

It is LESS LIKELY THAN NOT that the Veteran's cirrhosis and HCC were caused by exposure to Agent Orange, as there is no published medical evidence that establishes a direct association between Agent Orange and cirrhosis and HCC; the only published paper specifically on the topic of Agent Orange and HCC shows no association between exposure to Agent Orange and HCC.

These conclusions are based on my review of the enclosed medical evidence, the supporting medical literature, and my clinical expertise in this field.

In response, the appellant wrote in October 2016 that the VHA medical specialist's opinion is invalid because the Veteran was not African American, and because he started drinking alcohol heavily due to depression only after learning that he was dying.

The Board finds that the August 2016 VHA medical specialist's opinion outweighs the appellant's contentions.  First, the VHA medical specialist did not assert that the Veteran was African American; rather, he explained that the lone study regarding any possible association between HCC (the Veteran's type of liver cancer) and exposure to Agent Orange showed that African American race and alcohol addiction were independent risk factors for the development of HCC, and that there was no significant association between the development of HCC and exposure to Agent Orange.  That is, the VHA medical specialist was recounting the findings of the study in his opinion, not attributing those associations to the Veteran.

Second, the credibility of the appellant's contention that the Veteran began consuming significant amounts of alcohol only after learning that he was dying is outweighed by the medical evidence of record.  Specifically, his treating VA physician determined in April 2008 that the Veteran "has hepatocellular cancer, cirrhosis secondary to hepatitis C and alcohol use."  This is consistent with the August 2016 VHA medical specialist's opinion that the Veteran's HCC was "a form of primary liver cancer arising from liver cells, in the setting of cirrhosis likely caused by chronic hepatitis C viral infection and alcohol abuse."  While the Veteran may have increased his level of alcohol consumption upon learning of his diagnosis, the medical records include clear findings that his alcohol consumption was a factor in the development of HCC, and his exposure to parasites and Agent Orange were not.

Third, the VHA medical specialist's opinions warrant greater probative weight because they are based on medical evidence and supporting studies.  By contrast, the appellant is not competent to provide a nexus between the Veteran's parasites or Agent Orange exposure and HCC because HCC is not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

There is no competent and credible evidence linking the causes of the Veteran's death to service, and he is not in receipt of service connection for any disability.  The preponderance of the evidence is therefore against finding that service or a service-connected disability caused or materially contributed to the Veteran's death.  Reasonable doubt does not arise and the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


